Title: To James Madison from Edmund Randolph, 19 May 1789
From: Randolph, Edmund
To: Madison, James


My dear friendWmsburg May 19: 1789.
While I acknowledge the receipt of your favor of the 10th. instant, I must assign as my apology for forgetting to answer the legal question, that a variety of family sickness has taken away a cool attention to business. The deed, to which the inclosed memorandum relates was executed in France. The following extract from a law of the revised code, intituled an act for regulating conveyances, will shew, in what manner it is to be recorded. “If the party, who shall sign and seal any such writing (that is any deed for lands) reside not in Virginia, the acknowledgment by such party, or the proof by the number of witnesses requisite (that is three) of the sealing and delivering of the writing before any court of law, or the mayor, or other chief magistrate of any city, town or corporation of the county, in which the party shall dwell, certified by such court, or mayor, or chief magistrate, in the manner such acts are usually authenticated by them, and offered to the proper court to be recorded (that is to the supreme court of Kentucky, or the court of the county, in which the lands lie) within eighteen months after the sealing and delivering, shall be as effectual as if it had been in the last mentioned court” (that is in the proper court). Altho’ the 18 months may have expired the deed is binding against the party making it, but not against creditors or subsequent purchasers. If Mr. Blagden &c. should refuse to change the date, let him reacknowledge the same deed before the proper person abovementioned, and that re-acknowledgement will answer the purpose of him, who claims the land, at all times, after it is committed to record.
We had received a confused account of the committee of titles, before your accurate information reached me. In it R. H. L. was represented, as having publickly holden a discourse with A. L and some of the representatives, asserting the superior pretensions of the senate to distinction. The simple but dignified address from your house, in which we discover your pen, is a subject of general approbation, and, is supposed to have drawn the best answer, which the president has yet given. Great indeed will be the astonishment of R. H. L’s confederates here. Richmond now resounds with the report of his opinions, brought hither by young Mr. Randolph. And yet it is an unmerciful style of proceeding, that we should enter so heartily into the condemnation of a man, in public office, without having any ground to insinuate any thing against his integrity in discharging it.
The elections seem tolerably judicious. Mr. H——y is said to have made a great parade in refusing to be reelected; but reelected he is, and will serve.
Messrs. Pendleton, Wythe and Blair have declined the completion of the revisal. The first is urgent, that I should undertake it singly; but as upon mature reflection I consider the laws which have been enacted from the code, as productive of very little benefit, if not of real harm in many instances, I shall decline interposing in it, farther than to make some supplements to them. The law of descents is in practice often found to be most unrighteous and difficult of execution. Nay I might say, that it is almost contradictory sometimes.
The judges have returned from their ridings, and bring accounts of a general satisfaction with the district law. But a murmur is now beginning to run against the execution law, which by accumulating at market large quantities of property is beginning to operate the effects, which you predicted on its passage. Negroes sell at the auctions of sheriffs for ⅕ of their value. Lands have scarcely any price at all. But justice in this part of the world goes forward briskly and equably, and tho’ it purges the debtors with hyssop, it will finally make us clean.
I wish, that by communicating with a friend, I could forget the situation of my wife. She suspects and I fear truly, that she has a cancer in her mouth. She supposes, that she feels all the acknowledged symptoms of that cruel ulcer, and that it has advanced most rapidly for a month past. In this country real aid is unattainable; nay even that species of aid, which can merely flatter, is unattainable. I have resolved, if the alarm should prove decidedly true, to carry her to Europe or Philadelphia. The former holds out the best source of hope; but I see no chance of converting property into sterling money. The latter would be visited with more ease. But as I should be obliged almost to become a resident there, should I go upon such an errand, pecuniary difficulties would be equally great. An effort, however, must be made, even at the risque of my whole fortune. Indeed I have sometimes seriously thought of attempting something professional, should I be compelled to visit Philadelphia without being able to raise money from my estate. In that case, a new revolution would take place with me. For if I found that I could live there, I should emancipate my slaves, and thus end my days, without undergoing any anxiety about the injustice of holding them. But I really do not know, why I have troubled you with this detail, unless I am imperceptibly led to unbosom myself to you without reserve; being always Yrs. mo. sincerely & afftely.
E. R.
